The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/01/2022 and 08/05/2022 have been fully considered but are not fully persuasive. New issues are raised by the amendments.
The newly added amendment regarding the processor “detects an abnormality due to returning light generated by a reflection of a portion of the illumination light partway through the light guide” raises new issues under 35 USC 112, 2nd.  The claim discloses a light receiving unit configured to receive the light from the sensor head, the sensor head receiving light reflected from a measurement object.  The processor is claimed to compute the distance to the sensor head based on a received light intensity from the light receiving unit and uses this same received light intensity to determine whether or not to allow the measurement.  The newly added limitation says the processor detects an abnormality “due to returning light generated by a reflected of a portion of the illumination light partway through the light guide”, however this partway reflected light has not be measured or collected by any component.  It is unclear how exactly the processor receives this partway returning light information since the light receiving unit only receives light reflected from the measuring object. 
With respect to the applicant’s argument regarding Scheruebl, the applicant argues that Scheruebl fails to disclose a light guide…….

For this reason, the rejection is maintained as amended to include the added claim limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9, 11, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an element responsible for collecting the returning light generated by a reflection of a portion of the illumination light partway through the light guide.
The processor performs measurements based on a received light intensity which is collected a light receiving unit from the sensor head which collects light that reflects from a measurement object.  There is no disclosure of how or what collects light that is reflected from only partway through the light guide and does not reflect from the measurement object.  It is not clear how the processor receives that information to use in the determination of an abnormality. 
Correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4, 7-9, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheruebl U.S. Patent #6,674,572.
With respect to claim 1, Scheruebl discloses a confocal microscope comprising:
A light source configured to emit illumination light including a plurality of wavelength components (Figure 1, light 1, Col.2, l 67- Col.3, l 2)
A sensor head configured to introduce an axial chromatic aberration into the illumination light from the light source and to receive reflection light reflecting from a measurement object where at least a portion of the measurement object lies along a line extending from the optical axis of the optical system (Col.3, l 11-15, Figure 1, sensor head = chromate 6 + lens 7)
A light receiving unit configured to separate the reflection light received at the sensor head into wavelength components and thereby receive the light having the wavelength components (Figure 1, CCD 10, Col.3, l 16-21)
A light guide configured to guide the light between the light source and the sensor head and between the sensor head and the light receiving unit (Figure 1, Col.3, l 1-5, light guide = optical splitter 4, perforated screen 5)
A processor configured to compute the distance from the optical system to the measurement object on the basis of a received light intensity of the wavelength components received in the light receiving unit (Figure 1, processing unit 14, Col. 3, l 16-28)
The processor compares a received light intensity of a wavelength component to a reference value for the wavelength component for a plurality of wavelength components in a waveform representing the light received, and determines on the basis of the comparison, whether or not to allow a measurement of the distance to the object (Col.5, l 25-33, Col.3, l 43-60, Col.4, l 7-24, 30-43, wherein allowing measurement = able to perform measurement without needing to adjust Z height)
The processor does not allow the measurement of the distance to the measurement object when the processor detects an abnormality in the received light waveform representing the received light intensity, the processor detects the abnormality due to returning light generated by a reflection of a portion of the illumination light partway through the light guide when a difference between the received light intensity and the reference value therefor is greater than or equal to a predetermined threshold for all wavelength components in the plurality of wavelength components (Figure 3, Col.4, l 15-43, wherein a height difference causes a shift of all spectra with respect to the reference maximum by a previously established value (threshold) then a height readjustment is required and no measurement is performed, it is inherent that if light is reflected only partway through the light guide and does not reach the measurement object, the processor cannot perform a measurement because there will be no light for the light receiver to collect)
And measures the displacement of the measurement object when the difference between the received light intensity and the reference value therefore is less than the predetermined threshold for at least one wavelength component in the plurality of wavelength components (Col.4, l 39- 43, wherein “above-described defect detection algorithms” = Col.3, l 43-60 wherein the distance between an ideal height profile and actual surface is measured to determine defect, Figure 2, wherein the different spectra SA-B, or SA-C, or SA-D, each differ in a specific spectra only due to a defect of a certain type)

With respect to claims 2, 3, 4, 7-9, 11, 13, Schereubl discloses all of the limitations as applied to claim 1 above.  In addition, Schereubl discloses:
The processor measures the displacement of the measurement object on the basis of a peak in the wavelength in the received light waveform when the amount change in the received light intensity is less than the threshold for at least one of the plurality of wavelength components (Col.4, l 39-42, Col. 3, l 64- Col.4, l 3)
The plurality of wavelength components includes five wavelengths (Col.2, l 66-67, wherein white light has a plurality of wavelengths greater than five)
The threshold is defined for each wavelength on the basis of the spectrum emitted by the light source (Does not structurally limit the apparatus)
The processor detects an abnormality when the amount of change in the received light intensity compared to the reference value therefor is greater than or equal to a threshold for all wavelength components in the second wavelength domain (Col.4, l 30-43, Figure 3, abnormality is determined when entire spectrum is shifted from expected λ0, Col.4, lines 34-35 “In any recorded spectrum…” wherein spectrum refers to measurement range, not just single wavelength )
The processor provides notification of the abnormality when the abnormality is detected (Col.4, l 1-7, wherein notification means additional evaluation or changing of Z height)
The processor compares a reference value for a received light intensity and the received light intensity of each of a plurality of wavelength components within a second wavelength domain outside a wavelength domain equivalent to a predetermined measurement range (Figure 2, using λ1 as “measurement range” and = first wavelength domain and comparing only λ2 = second wavelength domain, Col.4, l 8-13, Col.6, l 21-33)
The processor computes the distance to the measurement object when the result of the comparison is normal (Col.4, l 25-43)
The abnormality is an abnormality relating to a reflection of a portion of the illumination light in the optical system (Col.4, l 25-43, wherein abnormality means a change of Z height is required)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheruebl  U.S. Patent #6,674,572.
With respect to claims 14-20, Scheruebl discloses all of the limitations as applied to claims 1-13 above.  However, Scheruebl fails to disclose cables connecting the sensor head, light source, and light receiving unit, as well as a combiner on the cables and detecting an abnormality due to a reflection of light at a connection port or within the cable/combiner. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use optical cables to connect the optical tools in the measurement device. The examiner takes Official Notice that optical fibers are used to connect working optical components and that isolating abnormalities caused by these connections is essential in a working measurement device.  Determining abnormalities due to optical components and optical connections is well known in the art and necessary to evaluate error sources.  Fujita U.S. Publication 2006/0269284 discloses optical cables and combiners for connecting light source, detector, and processor as well as a method for indicating abnormalities due to reflections of light (Figure 5 and 6).  Sesko U.S. Publication 2015/0009484 discloses connecting light sources and detectors with cables and using a specific wavelength to determine optical integrity throughout fibers and connections to find abnormalities caused by the set up and not the measurement surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA C BRYANT/
Examiner, Art Unit 2877